DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Claims 6-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 February 2022.

Applicant’s election without traverse of Species I, corresponding to originally filed Claims 1-5, 18, and 20-21 in the reply filed on 07 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyomura et al. (hereinafter “Toyomura” US 2013 / 0083000).

As pertaining to Claim 1, Toyomura discloses (see Fig. 19) a pixel circuit (131H), comprising a current control circuit (151H), a time control circuit (SW1, 152F, 153F, 154F, Csub), and a light-emitting component (155), electrically coupled to one another in series along a common passage path of a driving current (see Fig. 19), wherein: 
the current control circuit (151H) is configured to control an intensity (i.e., a level) of the driving current according to a display data signal (i.e., see (Vb)) received thereby; 
the time control circuit (SW1, 152F, 153F, 154F, Csub) is configured to control a passage time of the driving current according to a time data signal (SIG) and a switch control signal (i.e., see any signals at nodes (A) and/or (B)) received thereby; and
the light-emitting component (155) is configured to emit a light according to the intensity (i.e., the level) and the passage time of the driving current (see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 2, Toyomura discloses (see Fig. 19) that the current control circuit (151H), the time control circuit (SW1, 152F, 153F, 154F, Csub), and the light-emitting component (155) are electrically connected in series between a first voltage terminal (VDD) and a second voltage terminal (Vcath) along the common passage path of the driving current (see Fig. 19; and again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 3, Toyomura discloses (see Fig. 19) that the time control circuit (SW1, 152F, 153F, 154F, Csub) comprises a switch circuit (SW2, SW1, Taz3), a time data writing circuit (Tws2) and a first storage circuit (Cs3), wherein:
the time data writing circuit (Tws2) is electrically connected to a first control terminal (i.e., a gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3), and is configured to receive the time data signal (SIG) and write the time data signal (SIG) into the first control terminal (i.e., the gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3) under control of a first scan signal (WS2);
the switch circuit (SW2, SW1, Taz3) is configured to control whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) under control of the time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)); and
the first storage circuit (Cs3) is electrically connected to the first control terminal (i.e., the gate terminal of (SW2)), and is configured to store the time data signal (SIG) written by the time data writing circuit (Tws2; again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 4, Toyomura discloses (see Fig. 19) that the switch circuit (SW2, SW1, Taz3) comprises a first transistor (SW2), a second transistor (SW1) and a third transistor (Taz3), wherein: 
a gate electrode of the first transistor (SW2) is configured as the first control terminal (i.e., gate terminal) of the switch circuit (SW2, SW1, Taz3), a first electrode (i.e., an upper electrode) of the first transistor (SW2) is electrically connected to a gate electrode of the second transistor (SW1), a second electrode (i.e., a lower electrode) of the first transistor (SW2) is configured to receive the switch control signal (Csub); 
a first electrode (i.e., an upper electrode) of the second transistor (SW1) is electrically connected to the current control circuit (151H), a second electrode (i.e., a lower electrode) of the second transistor (SW1) is electrically connected (i.e., via the path (155) to (SW2)) to a first electrode (i.e., a left electrode) of the third transistor (Taz3); and a gate electrode of the third transistor (Taz3) is electrically connected (i.e., via the left electrode of (Taz3) and/or via the common connection to (AZ2) at (Taz2)) to the gate electrode of the first transistor (SW2), a second electrode (i.e., a right electrode) of the third transistor (Taz3) is electrically connected (i.e., via (SW1)) to the light-emitting component (155); 
the time data writing circuit (Tws2) comprises a fourth transistor (see (Tws2)), wherein: 
a gate electrode of the fourth transistor (Tws2) is configured to receive the first scan signal (WS2); 

a second electrode (i.e., a right electrode) of the fourth transistor (Tws2) is electrically connected (i.e., via (Cs2)) to the gate electrode of the first transistor (SW2); and 
the first storage circuit (Cs3) comprises a first capacitor (see (Cs3)), wherein: 
a first electrode (i.e., an upper electrode) thereof is electrically connected to the gate electrode of the first transistor (SW2); and 
a second electrode (i.e., a lower electrode) thereof is electrically connected to a third voltage terminal (Ramp) to receive a third voltage (i.e., Ramp) therefrom (again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 5, Toyomura discloses (see Fig. 19) that the third voltage terminal (Ramp) is a ground terminal, the second voltage terminal, or a low-voltage terminal independent from the second voltage terminal (Vcath; again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 18, Toyomura discloses (see Fig. 19) a method for driving a pixel circuit (131H), wherein the pixel circuit (131H) comprises a current control circuit (151H), a time control circuit (SW1, 152F, 153F, 154F, Csub), and a light-emitting component (155), electrically coupled to one another in series along a common passage path of a driving current (see Fig. 19), wherein the current control circuit 
providing the display data signal (Vb) to the current control circuit (151H), and the time data signal (SIG) and the switch control signal (i.e., see any signals at nodes (A) and/or (B)) to the time control circuit (see (SW1, 152F, 153F, 154F, Csub); and see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 20, Toyomura discloses (see Fig. 19) that the time control circuit (SW1, 152F, 153F, 154F, Csub) comprises a switch circuit (SW2, SW1, Taz3), a time data writing circuit (Tws2) and a first storage circuit (Cs3), wherein:  the time data writing circuit (Tws2) is electrically connected to a first control terminal (i.e., a gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3), and is configured to receive the time data signal (SIG) and write the time data signal (SIG) into the first control terminal (i.e., the gate terminal of (SW2)) of the switch circuit (SW2, SW1, Taz3) under control of a first scan signal (WS2); the switch circuit (SW2, SW1, Taz3) is configured to control whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) under control of the time data signal (SIG) and the switch control 
a time data writing stage (see Fig. 20), comprising:  providing the first scan signal (WS2) and the time data signal (SIG) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the time data signal (SIG), and the switch circuit (SW2, SW1, Taz3) controls whether the driving current passes the time control circuit (SW1, 152F, 153F, 154F, Csub) according to the time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B); and again, see Page 10, Para. [0263]-[0266] and [0269]-[0275] in combination with Page 4, Para. [0093]-[0099]).

As pertaining to Claim 21, Toyomura discloses (see Fig. 19) that the time data writing stage (see Fig. 20) comprises: 
a first time data writing stage, comprising: providing the first scan signal (WS2) and a first time data signal (i.e., a first (SIG)) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the first time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the 
a second time data writing stage, comprising: providing the first scan signal (WS2) and a second time data signal (i.e., a second (SIG)) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the second time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the second time data signal (SIG), the switch circuit (SW2, SW1, Taz3) controls whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) according to the second time data signal (SIG) and the switch control signal (again, see any signals at nodes (A) and/or (B)), and the light-emitting component (155) emits light according to whether the driving current is received and the intensity (i.e., level) of the driving current; and
a third time data writing stage, comprising: providing the first scan signal (WS2) and a third time data signal (i.e., a third (SIG)) to turn on the time data writing circuit (Tws2), such that the time data writing circuit (Tws2) writes the third time data signal (SIG) into the switch circuit (SW2, SW1, Taz3), the first storage circuit (Cs3) stores the third time data signal (SIG), the switch circuit (SW2, SW1, Taz3) controls whether the driving current passes through the time control circuit (SW1, 152F, 153F, 154F, Csub) in response to the third time data signal (SIG) and the switch control signal (again, see .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yue et al. (US 11,158,242), commonly assigned with the instant application, discloses a pixel circuit and driving method having features similar to those of the instant application.  While the claims of the instant application, as currently presented, and those of Yue et al. appear to be patentably distinct, the claims appear to be directed to features of similar pixel circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622